   USDC SDNY
   DOCUMENT
   ELECTRONICALLY FILED                                        March 24, 2020
   DOC #:
   DATE FILED: 3/23/2020


                 Honorable Mary Kay Vyskocil
                 United States Distrcit Judge
                 Southern District of New York
                 500 Pearl Street, Room 2230
                 New York, New York 10007

                 Re:    United States v. Jorge Navarro, et al.,
                        20 Cr. 160 (MKV)

                 Dear Judge Vyskocil:

                         I respectfully write on behalf of my client, Alexander Chan, in response to the
                 Court’s Order dated March 22, 2020. After conferring with my client, and advising
                 him of his right to personally appear at arraignment, as reflected in the attached
                 affirmation, Mr. Chan waives his right to personally appear and requests that a not
                 guilty plea be entered as to Count 3.

                         At the next scheduled conference of this matter, counsel requests that in light of
                 the directives and prohibitions related to the COVID-19 pandemic, and the dangers
                 presented, the court grant permission to appear telephonically.


                                                               Respectfully submitted,

                                                               /s/ Robert M. Baum
GRANTED. The Court accepts Defendant Chan's waiver             Robert M. Baum
of appearance at arraignment and grants his counsel's          Assistant Federal Defender
request to appear telephonically at the rescheduled            Tel.: (212) 417-8760
arraignment and initial conference. When the date is
rescheduled, counsel should call 888-278-0296 and enter
access code 5195844 to join the conference. Counsel for
Mr. Chan should be prepared to agree to a schedule for the
remainder of the case and to address any issues or questions
that arise.

       3/23/2020
